F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           JUL 15 1998
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                      No. 97-3079
       v.                                           (District of Kansas)
 KHAMMOUK NAMPHENGSONE,                           (D.C. No. 94-10122-01)

             Defendant - Appellant.




                          ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      Khammouk Namphengsone appeals his conviction and sentence after a

guilty plea. After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. We exercise

jurisdiction under 28 U.S.C. § 1291 and order the case submitted without oral




*    This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         1
argument .

       The government charged Mr. Namphengsone with robbery (a violation of

18 U.S.C. § 1951) and carrying or using a firearm during a robbery during which

a murder was committed ( a violation of 18 U.S.C. § 924(i)(1)). After Mr.

Namphengsone pleaded guilty to both counts, the government filed a motion for

downward departure pursuant to § 5K1.1 of the United States Sentencing

Guidelines. The district court granted the motion and sentenced Mr.

Namphengsone to concurrent terms of imprisonment of 240 months on Count 1

and 264 months on Count 2.

       In this appeal, Mr. Namphengsone’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Mr. Namphengsone’s attorney states

that the appeal presents no non-frivolous legal questions for review. He declares

that Mr. Namphengsone entered a valid plea of guilty and that Mr.

Namphengsone’s sentence was lawfully imposed.

       Upon the filing of the Anders brief, this court afforded Mr.

Namphengsone an opportunity to respond. No response has been received from

him.

       We agree with Mr. Namphengsone’s counsel and the government. The

record establishes that Mr. Namphengsone entered into the guilty plea knowingly

and voluntarily and in compliance with Fed. R. Crim. P. 11 and that the district


                                          2
court properly determined his sentence.



      Accordingly, we grant the motion to withdraw filed by Mr.

Namphengsone’s counsel and affirm Mr. Namphengsone’s conviction and

sentence.


                                              Entered for the Court



                                              Robert H. Henry
                                              Circuit Judge




                                          3